Citation Nr: 1427028	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-05 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied the Veteran's petition to reopen the previously denied claim for service connection for psoriasis as new and material evidence had not been submitted. 

The Veteran testified before the undersigned at a May 2010 hearing. 

This appeal was previously before the Board in September 2010.  The Board reopened the claim and remanded for additional development.  The case has been returned to the Board for further appellate consideration.

As noted in the September 2010 Board decision, the issue of entitlement to service connection for psoriatic arthritis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

Psoriasis had its onset in service.


CONCLUSION OF LAW

Psoriasis was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's private treating physicians and the November 2010 VA examiner diagnosed the Veteran with psoriasis.  

The Veteran's service treatment records indicate that in January 1969 he was treated for itchiness of the legs and forearms and was diagnosed as having contact dermatitis.  He has also reported on several occasions that while serving at McGuire Air Force Base from 1967 to 1968 he observed flaking skin and excessive dandruff on his scalp.  His family members and a fellow serviceman have submitted statements that the Veteran developed psoriasis while in service.  Furthermore, the Veteran has reported on various occasions that he has been treated for a skin condition since service. 

The Board acknowledges that the November 2010 VA examiner opined that there was no clear indication that the psoriasis was diagnosed in service and therefore it was hard for him to correlate the psoriasis to service.  However, the Board finds that the Veteran is competent to report observable symptomatology of a skin disability, such as itching and flaking skin, while in service, and that his account of having this disorder since that time is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Given the service treatment records showing treatment for itchiness of the legs and forearms, the Veteran's credible lay statements concerning his skin symptoms since service and his current diagnosis, the Board finds that the evidence is at least in equipoise as to whether the Veteran's skin disability is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his skin disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for psoriasis is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


